UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6265


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GONZALES MARCH, a/k/a Gun, a/k/a Gon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-6)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gonzales March, Appellant Pro Se. Jimmie Ewing, James Chris
Leventis, Jr., Mark C. Moore, Stanley D. Ragsdale, John David
Rowell, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gonzales March seeks to appeal the district court’s

order construing his Fed. R. Crim. P. 36 motions as second or

successive    28    U.S.C.A.   § 2255    (West      Supp.       2012)   motions    and

dismissing on that basis.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)      (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard       by      demonstrating         that

reasonable     jurists     would     find    that     the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,        the    prisoner       must

demonstrate    both     that   the   dispositive         procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that March has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

                                        2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3